PER CURIAM.
The trial court’s acceptance of appellants’ nolo contendere pleas is affirmed, but the cause is remanded for correction of the orders of probation.
Appellants were placed on five years probation for possession of cocaine and possession of less than five grams of marijuana “Both Counts ... to run concurrently.” The latter offense is a first-degree misdemeanor, § 893.13(l)(f), Fla.Stat. (1977), carrying a maximum term of imprisonment of one year, § 775.082(4)(a), Fla. Stat. (1977). Thus the probationary term of five years for this offense is excessive and must be reduced to one year. Appellants need not be present for this purpose.
AFFIRMED, but REMANDED for correction of probation orders.
GRIMES, C. J., and BOARDMAN and RYDER, JJ., concur.